Citation Nr: 1237274	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  05-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for dysthymic disorder with major depression and posttraumatic stress disorder (PTSD), prior to July 1, 2005.

2.  Entitlement to an initial evaluation in excess of 50 percent for dysthymic disorder with major depression and PTSD, from July 1, 2005, to January 5, 2010.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU) for the period prior to January 5, 2010.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-At-Law



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1965 to September 1968.

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to TDIU and granted service connection for PTSD, with an initial evaluation of 50 percent effective July 1, 2005.

The case was previously before the Board in February 2009; the Board remanded the issue entitlement to TDIU and denied an evaluation in excess of 50 percent for PTSD.  The Board additionally granted service connection for dysthymic disorder with major depression.

The Veteran appealed the Board's denial of an evaluation in excess of 50 percent for PTSD, to the Court of Appeals for Veterans Claims (Court).  The Court remanded that issue to the Board in an April 2010 order, based on a Joint Motion for Remand.  The Board in turn remanded the matter to the RO for further development in July 2010.

During the pendency of the February 2009 Board remand, the RO implemented the grant of service connection for dysthymic disorder and depression in a July 2009 decision.  A 30 percent evaluation was assigned effective from September 8, 2004, and the multiple psychiatric disorders were combined into a single disability.  This combination of diagnoses was appropriate; the effect is to associate the recently initiated appeal of the evaluation prior to July 2005 with the ongoing appeal of the evaluation after July 2005.  In effect, the RO has granted an earlier effective date of service connection; the current appeal of the various evaluation stages covers the entire period of service connection, from September 2004.  

In relation to that grant of service connection for dysthymic disorder and depression, and the accompanying grant of an initial evaluation and effective date, the Veteran, through his representative, filed a notice of disagreement with the assigned evaluation.  Properly, the RO should have declined jurisdiction, as the matter of evaluation was already on appeal and before the Board.  However, the RO instead issued an April 2010 Decision Review Officer (DRO) decision on appeal granting a 100 percent evaluation for dysthymic disorder with major depression and PTSD, effective January 5, 2010.  This represents a full grant of the benefit sought on appeal with regard to evaluation for the psychiatric disorder since January 5, 2010; the evaluations prior to that date remain on appeal, as is indicated above.

The RO did correctly terminate an established appeal regarding disagreement over the effective date assigned for the 100 percent disability evaluation; this question is subsumed by the ongoing appeals regarding evaluation prior to January 5, 2010.

The April 2010 DRO decision also rendered moot the question of entitlement to TDIU from January 5, 2010, forward.  It did not moot that issue prior to January 5, 2010, and entitlement to TDIU for that period remains on appeal.  Even if not separately claimed and appealed, the issue would be considered part and parcel of the ongoing appeals for increased evaluation.  A claim for increased evaluation includes a claim for a finding of TDIU where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

No other issues remain on appeal.  The Veteran, through his attorney, withdrew his appeals with regard to the issues of service connection for a right knee disability, hypertension, sleep apnea, and residuals of cold injury of the upper extremities in January 2011 correspondence. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Board remanded the above evaluation issues to the RO for further development, to include obtaining complete private treatment records from Dr. AMR-C.  The RO requested the Veteran provide a properly executed release to allow VA to obtain these records.  Although the Veteran did not return the release, he did provide copies of the doctor's treatment records from March 2005 to July 2010; previously only records through June 2006 were associated with the file.  Further, the Veteran and his representative have submitted argument regarding the evaluations assigned prior to January 5, 2010.

When the RO receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case (SSOC) reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  The evidence from Dr. AMR-C covering the period since June 2006 is not duplicative, and is relevant to the current appeals.  An SSOC is required, but the claims file, to include the electronic records maintained in the Virtual VA system, shows that no SSOC considering this evidence has been issued.  The most recent SSOC appears to be dated in September 2008.  The July 2011 statement of the case (SOC), inappropriately issued with regard to an "appeal" of an assigned effective date for the 100 percent disability evaluation, does not suffice, as it focuses on the effective date provisions instead of the applicable rating criteria.  The Veteran has not waived initial RO consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c).

Moreover, the RO failed to address the appellate issue of entitlement to TDIU; the newly received evidence is also relevant to that issue.  TDIU and the schedular evaluations are inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC fully considering all evidence received since September 2008, and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



